Name: Commission Regulation (EEC) No 2334/83 of 11 August 1983 on the classification of goods falling within subheading 90.28 A II a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  mechanical engineering;  electronics and electrical engineering
 Date Published: nan

 No L 224/ 14 Official Journal of the European Communities 17. 8 . 83 COMMISSION REGULATION (EEC) No 2334/83 of 11 August 1983 on the classification of goods falling within subheading 90.28 A II a) of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, 5 . a unit for data and program storage ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the Common Customs Tariff nomenclature ('), as last amended by the Act of Acces ­ sion of Greece, and in particular Article 3 thereof, 6 . electronic detectors for the ascertainment and evaluation of peak heights and areas ; 7. electronic counters to determine the number of peaks and the extent of peak areas ; 8 . microprocessors to calculate the cardinal points (beginning of peak, end of peak and top of peak) ; 9 . a power supply ; and 10 . a thermal printer and curve plotter for data output ; Whereas, the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3000/82 (3), includes under heading No 85.22 electrical appliances and apparatus, having individual functions, not falling within any other heading of Chapter 85, and under heading No 90.28 electrical measuring, checking, analyzing or automatically controlling instruments and apparatus ; Whereas these two headings must be taken into consi ­ deration in classifying the aformentioned instruments ; Whereas pursuant to Note 5 (a) to Chapter 90 , heading No 90.28 includes instruments or apparatus for measuring or checking electrical quantities ; whereas the comparison of analytical results (converted to elec ­ trical quantities with pre-programmed data constitutes a measuring operation ; Whereas Section XVI, which includes heading No 85.22, does cover articles falling within Chapter 90 ; Whereas the aforementioned electronic instruments cannot, therefore, fall within heading No 85.22, but must be classified under heading No 90.28 and, by virtue of Additional Note 2 to Chapter 90, under subheading 90.28 A II a) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, Whereas, in order to ensure uniform application of the Common Customs Tariff nomenclature, provision must be made for the classification of electronic inte ­ grators which :  with the aid of incorporated detectors and elec ­ tronic counters, compare, with the data stored in the program, the results of analysis (detect and evaluate the peak heights and areas, determine the number of peaks and the extent of the peak areas) which they receive in the form of analogue elec ­ trical signals from external analyzers such as chro ­ matographs or spectrometers,  process the findings of this comparison, converted into digital electrical signals, in incorporated microprocessors,  print out the results of analyses in the form of either a report or a graph , and  consist essentially of the following parts : 1 . an alphanumeric keyboard for program and data input and intermediate result inquiry ; 2 . a keyboard for program input and apparatus operation ; 3 . an analogue-to-digital converter for conversion of analogue input signals into digital signals ; 4 . electronic amplifiers (input amplifiers, loga ­ rithmic amplifiers, integrated amplifiers) for signal amplification ; 0 OJ No L 172, 22. 7. 1968, p. 1 . 0 OJ No L 318 , 15 . 11 . 1982, p. 1 .(') OJ No L 14, 21 . 1 . 1969, p. 1 . 17 . 8 . 83 Official Journal of the European Communities No L 224/ 15 2. a keyboard for program input and apparatus operation ; 3 . an analogue-to-digital converter for the conver ­ sion of analogue input signals into digital signals ; 4 . electronic amplifiers (input amplifiers, loga ­ rithmic amplifiers, integrated amplifiers) for signal amplification ; 5 . a unit for data and program storage ; HAS ADOPTED THIS REGULATION : Article 1 Electronic integrators which :  with the aid of incorporated detectors and elec ­ tronic counters, compare, with the data stored in the program, the results of analysis (detect and evaluate the peak heights and areas, determine the number of peaks and the extent of peak areas) which they receive in the form of analogue elec ­ trical signals from external analyzers such as chro ­ matographs or spectrometers,  process the findings of the comparison , converted into digital electrical signals, in incorporated microprocessors,  print out the results of analyses in the form of either a report or graph, and  consist essentially of the following parts ; 1 . an alphanumeric keyboard for program and data input and intermediate result inquiry ; 6 . electronic detectors for the ascertainment and evaluation of peak heights and areas ; 7 . electronic counters to determine the number of peaks and the extent of peak areas ; 8 . microprocessors to calculate the cardinal points (beginning, end and top of peaks) ; 9 . a power supply, and 10 . a thermal printer and curve plotter for data output ; shall be classified in the Common Customs Tariff under subheading : 90.28 Electrical measuring, checking, analyzing or automatically controlling instruments and apparatus : A. Electronic instruments and apparatus : II . Other : a) Telecommunications (cross-talk meters, gain measuring instruments, nepermeters, distortion factor meters, psophometers and the like) ; For measuring or detecting ionizing radiation ; Other measuring apparatus with self-balancing recording device ; Other apparatus for measuring electrical quantities. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1983 . For the Commission fitienne DAVIGNON Vice-President